Citation Nr: 1812187	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), exclusive of the time period where a temporary total rating has been assigned.  

2.  Entitlement to an initial rating in excess of 30 percent for headaches. 

3.  Entitlement to an initial rating in excess of 10 percent prior to December 29, 2015, and in excess of 20 percent from March 1, 2016, for cervical spine arthritis, status post cervical fusion, previously rated as cervical strain.

4.  Entitlement to an disability rating in excess of 10 percent prior to January 25, 2017, and in excess of 20 percent thereafter for right shoulder tendonitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to April 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2016, the Board remanded the issues listed on the title page for additional development and the case now returns for further appellate review.  The Board notes that, in June 2017, the issue of entitlement to an initial rating excess of 10 percent for sinusitis was remanded; however, the development ordered has not yet been completed and the issue has not been recertified to the Board.  Therefore, such issue is not properly before the Board at this time.  

The Board observes that, following the issuance of the June 2017 supplemental statement of the case, the Veteran submitted additional evidence in July 2017 with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2017).  VA treatment records dated from July 2017 through January 2018 were also obtained in July 2017 and February 2018 and, while the Veteran did not waive AOJ consideration of such evidence, the records include information that is either irrelevant or duplicate to that previously considered by the AOJ.  Therefore, there is no prejudice to the Veteran in the Board proceeding with the adjudication of his claims at this time.

The issue of entitlement to a higher initial rating for right shoulder tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  At no point during the appeal period has the Veteran's PTSD resulted in total occupational and social impairment.

2.  At no point during the appeal period has the Veteran's headaches resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  Prior to December 29, 2015, even considering any pain and corresponding functional impairment, the Veteran's cervical spine disability did not limit his forward cervical flexion to 30 degrees or less or his combined range of cervical motion to 170 degrees or less, and did not result in ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, intervertebral disc syndrome (IVDS), or no more than mild incomplete paralysis of the right middle radicular group (right upper extremity radiculopathy).

4.  Since March 1, 2016, even considering any pain and corresponding functional impairment, the Veteran's cervical spine disability did not limit his forward cervical flexion to 15 degrees or less, and did not result in ankylosis, IVDS with incapacitating episodes, or more than mild incomplete paralysis of the bilateral upper extremities.

5.  From October 23, 2015, to December 29, 2015, the Veteran's cervical spine disability resulted in, at most, moderate incomplete paralysis of the left middle radicular group (left upper extremity radiculopathy).  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD, exclusive of the time period where a temporary total rating has been assigned, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017). 

2.  The criteria for an initial rating in excess of 30 percent for headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017). 

3.  The criteria for an initial rating in excess of 10 percent prior to December 29, 2015, and in excess of 20 percent from March 1, 2016, for cervical spine arthritis, status post cervical fusion, previously rated as cervical strain, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

4.  For the period from October 23, 2015, but no earlier, to December 29, 2015, the criteria for a separate rating of 30 percent, but no higher, for radiculopathy of the left upper extremity were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8511 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board observes that the Veteran has reported private treatment from Kaiser and Wilkins Chiropractic Center, and while some records from Kaiser are on file, he provided VA authorization to obtain such records in July 2017.  However, in August 2017, Kaiser advised that it required the dates of treatment in order to provide the records (which were not included on the Veteran's authorization form), and Wilkins Chiropractic Center refused to comply with VA's request.  Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

PTSD

The Veteran is currently in receipt of a 70 percent rating for PTSD since the June 14, 2006, date of service connection, exclusive of the time period where a temporary total rating has been assigned, and contends that a higher rating is warranted.  He maintains that he experiences difficulty sleeping, nightmares, depression, anxiety, frustration, drastic mood swings, suicidal thoughts, hallucinations, disorientation, irritability, difficulty maintaining relationships, hypervigilance, constant distraction, impaired thought process, memory loss (difficulty remembering children's birthdays, events occurring only a few days prior, acquaintances, activities on the job), and isolation, and is in constant danger of hurting himself or others.  See e.g. November 2009 Veteran statement.

The Veteran's PTSD is under the criteria of Diagnostic Code 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130.  

Under Diagnostic Code 9411, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In June 2006, the Veteran was evaluated after complaints of stress, poor sleep, intrusive thoughts, increased use of alcohol, and isolation.  He reported recent thoughts of suicide, but had none at the current time.  He denied any hallucinations.  His appearance, speech, thought process, and insight were normal, but he was noted to have slight motor retardation and restricted affect.  His global assessment functioning (GAF) score was assessed at 53, indicating moderate symptoms. 

The Veteran's initial Vet Center psychiatric assessment in April 2007 showed complaints of insomnia, recurrent dreams, intrusive thoughts, depression, partner/relationship problems, anger and hypervigilance.  On examination his appearance and behavior were appropriate as were his affect, motor functioning, judgment, speech, memory functioning.  He denied any suicidal or homicidal ideation.

The Veteran underwent a VA examination in May 2009 where he reported symptoms of depressed mood, irritability, crying spells, moderate short term memory problems, isolation, severe anxiety, sleep impairment with periodic nightmares, hypervigilance, enhanced startle response, flashbacks, and intrusive thoughts.  He reported difficulties with anger management at home and at work with verbal altercations in both places.  He also reported sometimes waking up feeling disoriented and feeling that way for the rest of the day.  He had been working as a facilities manager for 20 years, predominantly alone, and stated he had difficulties interacting with others, sometimes resulting in outbursts and stress.  He reported difficulty meeting work demands when he feels stressed or gets into verbal confrontations, and that he does not go to work the next day.  He reported a fair relationship with his wife, a poor relationship with his four children, and no social relationships or activities.  He reported a concern regarding physical confrontations, although this was not explained.  

On examination, the Veteran was found to have no impairment of thought process or communication, no delusions or hallucinations, no suicidal thoughts, ideation, plans, or intent (although he reported both suicidal and homicidal ideation toward his ex-wife shortly after his return from the military, until receiving church counseling).  He was oriented to person, place, and time, but reported difficulties remembering the date.  His behavior was appropriate and his speech was normal.  He was noted to have moderate short term and long term memory problems, reportedly worse under stress.  He reported panic attacks once per month, feeling like a heart attack and lasting for days.  He was noted to have mild sporadic depression, moderate chronic anxiety, and frequent verbal outbursts.  He was noted to have significant difficulties falling and staying asleep, with frequent nightmares resulting in an average of 3-4 hours of sleep per night and feeling fatigued the next day.  The symptomatology was noted to impact several areas of his life in a moderate to moderately severe manner, including relationships and employment.  The overall severity of the Veteran's symptoms was characterized as moderate and GAF score was 57, indicative of moderate symptoms.  His symptoms were noted to be sporadic and intermittent over the previous year.  The Veteran was found to be capable of basic hygiene and performing activities of daily living, managing benefit payments to his own best interests and meeting family responsibilities.  

In a January 2010, letter the Veteran reported drastic mood swings, depression, suicidal thoughts, fatigue, hallucinations, irritability, isolation, anger, periodic disorientation, constant danger of hurting himself or others, constant distraction resulting in inability to have structured conversations, impaired thought process, inability to maintain relationships, and memory loss of children's birthdays, things occurring only a few days prior, acquaintances, and activities on the job.  

Treatment records during 2010 shows similar symptomatology as assessed in the Veteran's 2009 VA examination.  In May 2010, when he entered an inpatient treatment program, during which time he was rated at 100 percent.  

Following completion of the treatment program in June 2010, the Veteran underwent another VA examination in August 2010 where he reported having difficulty sleeping, anxiety, panic attacks, nightmares, and depression with anger and irritability less severe than before.  He reported a fair relationship with his wife and children who lived with him, but no social contacts or activities.  He continued to report frequent verbal confrontations and possibly even physical conflicts with coworkers and thoughts of killing his supervisor.  He reported difficulties with pressure, time constraints, multitasking, and focusing.  He continued to work in the same job as a facilities manager despite these altercations and other deficiencies and his absence for inpatient treatment.  The Veteran reported persistent auditory and visual hallucinations of shadows and noises that increase with stress and lack of sleep and suicidal thoughts "all the time" without ideation or intent because of his kids.  He reported memory problems, but characterized this as difficulty concentrating or focusing or recalling appointments without his schedule on his phone.  He reported panic attacks four to five times per day resulting in shortness of breath and feeling though he is going to have a heart attack and going to die.  He reported depression, hypervigilance, and intrusive thoughts.  He reported reacting defensively to things, but being able to control it to some degree. He also continued to report significant difficulty sleeping.  On examination, the examiner found no impairment of thought process or communication, no sign of psychomotor retardation or agitation, and no disorientation to person, place, and time. The Veteran's appearance, speech and behavior were appropriate and normal.  His symptoms were assessed as moderate to severe, resulting in a GAF score of 48 with significant impacts to his employment, relationships, family role and quality of life.  He was noted to be capable of basic activities of daily living and managing benefit payments to own best interests.  

March 2011 psychiatric treatment records show the Veteran to have improved, as he denied any hallucinations, difficulty concentrating, and suicidal ideation, and reported experiencing only a little bit of anger and irritability.  

VA treatment records from 2012 through 2017 generally show the same symptomatology and assessment.  The Veteran's thought processes were generally logical and linear, he generally denied recurrent hallucinations or delusions (although he reported some in relation to temporary use of "oxy"), he was generally found to be oriented to person, place, and time (although a letter from a coworker notes a single instance of disorientation at work, presumably resultant from a medication management issue), and no grossly inappropriate behavior was identified.  Some memory loss was noted; however, nothing suggesting that the Veteran could not remember his own name, occupation relatives, or anything comparable.   The Veteran was not found by his treatment providers to be a danger to himself or others or to be incapable of the activities of daily living.  The Veteran's GAF scores ranged from 55 to 70 indicating generally moderate to mild symptomatology.  

At the Veteran's most recent VA examination in January 2017, he was assessed with occupational and social impairment in most areas, but not total occupational and social impairment.  Reported symptoms included depression, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances.

The most recent treatment records show the Veteran reporting that everything seems alright with his mood medicine. He reported getting about 5-6 broken hours sleep a night.  He denied any suicidal or homicidal ideation or any hallucinations.  He reported feeling good and his GAF score was assessed at 59. 

Based on the foregoing and following review of the evidence of record, the Board finds that the Veteran's psychiatric symptoms do not result in total occupational and social impairment.  In this regard, the Veteran has not generally endorsed any of the symptomatology associated with a 100 percent rating over the course of the appeal period, or any other symptoms of similar severity, frequency, and duration.  The evidence of record does not reflect that the Veteran has manifested gross impairment in thought processes or communication; persistent hallucinations or delusions; grossly inappropriate behavior; disorientation to time or place; memory loss for own occupation, or own name, or other symptoms of similar severity, frequency and duration.  The Veteran has been employed full time for most of the appeal period, and even went to night school for significant portions of time.  As noted above, the Veteran's GAF scores throughout the appeal period have generally fallen in the 50-70 range, which does not reflect a complete inability to function as contemplated by a 100 percent rating.  His GAF scores have not been indicative of severe psychiatric symptomatology except immediately following his inpatient treatment and none of his VA examiners or treatment providers has indicated that he is totally occupationally or socially impaired.  Moreover, the Veteran has maintained significant social relationships with his wife and children, and is still competent to conduct his activities of daily living, including self-care, interactions with others, and employability. 

The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of disability associated with the total occupational and social impairment required for a 100 percent rating.  38 C.F.R. § 4.130.  Thus, an initial rating in excess of 70 percent for PTSD is not warranted.

Headaches

The Veteran contends that a higher rating is warranted for his headaches, which have been service-connected as of April 30, 2005.  He is currently in receipt of a 30 percent disability rating for migraine headaches, which contemplates characteristic prostrating attacks occurring on an average once a month over last several months.  A higher rating of 50 percent is warranted where there are migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that, according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Likewise, the term "productive of severe economic adaptability" is not clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraine headaches must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.  

In December 2005, the Veteran complained of occasional headaches, which he treated with over the counter medication. 

At a May 2009 VA examination, the Veteran reported headaches 3-4 times per week, associated with nausea and visual blurring at times, but with no history of vomiting.  He also reported photophobia and stated his headaches last for a day or so, but were somewhat relieved by over the counter medication.  He reported taking sick leave for 15 days the previous year on account of his headaches.  He also stated that he had to take sick leave 2-3 weeks on account of headaches and sinus infections in the previous year.  He was noted to have mild photophobia, but no prostrating attacks were reported or noted. 

As noted above, the Veteran underwent inpatient treatment from May 2010 to June 2010 for his PTSD.  On admission, he recounted that he suffered from chronic headaches that averaged a 4/10 in severity.  No prostrating attacks were mentioned at the time and none were witnessed during the Veteran's inpatient treatment.  In October 2015, the Veteran reported sometimes getting headaches that wake him up at night, but were completely alleviated by Motrin.  

The Veteran underwent a second VA examination in January 2017 where he reported intermittent pressure headaches in the periorbital area that do not radiate and are productive of pain at a 2/10 level.  These headaches can last up to a week apparently and are treated with Motrin.  He also reported weekly migraine headaches, productive of 10/10 pain lasting for 4 hours and associated with blurred vision, light sensitivity, and nausea.  He reported an increase in frequency since a December 2015 neck surgery.  He said he had lost 2 weeks of work in the past 12 months due to his headaches, which require him to go to a quiet, dark place.  The Veteran reported that he had prostrating attacks of headache pain once per month.  The examiner stated that the functional impact of the condition would be difficulty concentrating during headaches and an increase in absenteeism, but the condition does not result in severe economic inadaptability. 

Applying the criteria to the facts of this case, the Board finds that the requirements for an initial rating in excess of 30 percent have not been met at any time during the appeal period.  In this respect, the evidence shows that the Veteran's headaches most nearly approximate prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran did not mention prostrating attacks occurring for the bulk of the appeal period and does not appear to have sought treatment for these attacks when they did begin, as VA treatment records are largely silent for complaints, diagnosis, or treatment of incapacitating episodes.  Furthermore, while the Veteran reported an increase in his headaches in December 2015 and indicated that he had weekly migraines, the January 2017 VA examination indicates prostrating attacks occur once per month and do not result in severe economic inadaptability.  This corresponds with the severity contemplated in the Veteran's current 30 percent rating.  The Board agrees that the headaches have not resulted in economic inadaptability as the Veteran has managed to work full-time and attend classes at the same time during the appeal period and continues to work full-time presently.  Furthermore, to the extent that he has missed two weeks of work on average a year, such is contemplated by the currently assigned 30 percent rating.  38 C.F.R. § 4.1.  As such, the Board finds that the criteria for an initial rating in excess of 30 percent for headaches have not been met.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Cervical Spine Disability

The Veteran's cervical spine disability has been rated under Diagnostic Code 5242 based on degenerative arthritis of the spine.  38 C.F.R. § 4.71a.  The Veteran contends that a higher initial rating is warranted for such disability, which has been evaluated as 10 percent disabling effective the April 30, 2005, date of service connection to December 29, 2015, and 20 percent from March 1, 2016.  During the intervening time the Veteran was in receipt of a total disability rating resulting from a cervical fusion procedure and subsequent convalescence.  The Veteran has stated that pain from his neck interferes with his sleep and prevents certain activities such as sports and exercise.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, IVDS may be evaluated under either the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran is also in receipt of separate 20 percent ratings for radiculopathy of both upper extremities, effective April 30, 2005, (right), and December 29, 2015 (left), under Diagnostic Code 8511 for incomplete partial paralysis of the middle radicular group of nerves.  Diagnostic Code 8511 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.   The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The record reflects that the Veteran complained of neck pain in May 2005.  On examination, he was capable of full range of motion, although pain was noted on flexion and right rotation.  Right paraspinal and trapezius muscle tenderness was noted, but no crepitus, erythema, or ecchymosis was found.  

At a December 2005 VA examination, the Veteran reported occasional pain when rotating his neck. He also reported occasional radiation of pain down the right hand with a feeling of numbness, but no true sensory changes.  On examination, range of motion of the neck was not compromised.  Forward flexion was measured to 35 degrees, extension to 30 degrees, lateral bending to 40 degrees in both directions, and rotation to 60 degrees in both directions with some complaint of tenderness in the right side of the neck with rotation to the right.  Neurological examination including reflexes and upper extremities were all within normal limits. In May 2006 the Veteran reported continued neck pain with intermittent bilateral radiculopathy. 

At a May 2009 VA examination, the Veteran reported chronic neck pain exacerbated by sleeping in certain positions.  He stated his range of motion was all right and denied any radiation of neck pain, but he had difficulty rotating his head to the right on account of neck pain.  On examination, no postural abnormality or fixed deformities such as kyphosis or scoliosis were found.  The examiner noted mild spasm of the paravertebral muscles in the cervical region.  The cervical spine showed forward flexion to 35 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, left rotation to 50 degrees, and right rotation to 45 degrees. Movements of the cervical spine were noted to be performed slowly and guardedly with pain on right rotation.  No evidence of weakened movement against resistance was demonstrated.  The cranial nerves were found to be intact. 

In January 2009, the Veteran noted neck pain radiating into the right arm with some numbness, causing difficulty getting up in the morning and interfering with activities.  In February 2009, the lateral rotation of his cervical spine was noted to be limited by 25 percent.  However, Spurling's sign was negative.  April 2012 VA treatment records show the Veteran to have a history of chronic neck pain, but his symptoms had remained stable for the previous few years.  No abnormal neurological findings were detected on examination.  

The Veteran was again noted to have chronic right shoulder and neck pain in July 2015.  He stated the pain radiates down his neck to his arm, causing numbness and weakness.  Again, it was noted that he had had similar symptoms the past few years.  On examination, the Veteran again had tenderness in bilateral trapezius, but was capable of full cervical range of motion with pain on flexion.  In October 2015, the Veteran reported 6 months of feeling "electrical shocks" traveling from the neck to the left hand in the median nerve distribution.  He has also noted some new weakness in left shoulder, but no hand weakness.  He also noted numbness and tingling in the left hand.  He stated his neck was stiff most mornings, but it goes away with Motrin.  He noted chronic neck and shoulder pain, but stated the shocks, numbness, and weakness were new over the past 6 months. He reported the electrical pain as 4/10 intermittently throughout the day.  He was assessed with paresthesias, shooting electrical pain and proximal muscle weakness of the left arm consistent with MRI findings of severe cervical stenosis of C5-C6 and cervical radiculopathy.  On December 29, 2015 the Veteran underwent cervical fusion surgery. 

The Veteran underwent a VA examination on March 2, 2016, where he reported ongoing neck pain and stiffness, but resolution of the radicular pain.  He reported continuing intermittent paresthesias in the bilateral ring and little fingers.  His motor strength was normal, but he had reduced sensation in the ulnar aspect of both hands, including ring and little fingers and diffuse cervical paraspinal tenderness.  He was capable of cervical spine flexion to 30 degrees with pain and no change after repetition.  He denied any flare-ups of cervical spine pain or any functional loss or impairment from the condition.  He was not further inhibited by pain, weakness, fatigability, or incoordination with repeated use.  His muscle strength and reflexes were normal in both arms, although he was noted to have decreased sensation in the hand/fingers bilaterally.  He was also noted to have mild paresthesias and numbness in both upper extremities but no other radicular symptoms or other neurologic abnormalities.  The radiculopathy was characterized as mild bilaterally.  No ankylosis was detected.  IVDS was noted, but the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  The examiner opined that the Veteran's cervical spine condition does not impact ability to work.

In April 2016, the Veteran reported left bicep twitching.  In May 2016, he complained of soreness with looking over shoulders and muscle spasms in the neck shoulder and upper arm. He stated that prior to surgery he was experiencing persistent left arm numbness/tingling down into the hand with moderate neck pain.  He reported having no functional restrictions, but some intermittent aching, tightness, and soreness described as moderate and improving.  September 2016 private treatment records show the Veteran complained of constant "neck stiff when turning" aggravated by lifting and lying in certain positions, moderate at 6/10.  He was measured to be capable of cervical flexion to 35 degrees, extension to 40, lateral flexion to 25 bilaterally, left rotation to 55, and right rotation to 25 degrees.  

In a November 2016 correspondence, the Veteran stated that, prior to the surgery, he had frequent loss of use of both arms, episodes of passing out, irregular loss of use of bladder, crawling sensations across the skin, severe debilitating headaches, vision disturbances (seeing spots), and insomnia, and that, since the 2015 surgery, the symptoms were still present, but not as frequent.  

March 2017 VA treatment records show the Veteran continuing without neck pain, numbness, or weakness.  He was observed to have normal strength in both arms, intact sensation to light touch in cervical dermatomes, and negative Hoffman's and Spurling's signs.  He was noted to be slightly hyper reflexive in the upper arms.  May 2017 VA treatment records indicate the Veteran still had pain, although his radicular symptoms and spasms symptoms were much improved since surgery.

In May 2017, the Veteran underwent a final VA examination where he reported that symptoms significantly improved following surgery, but he still had some paresthesias.  He was working full-time in administration. The Veteran reported no flare-ups, and no functional loss or functional impairment from the condition.   He was capable of forward flexion to 20 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 45 degrees bilaterally with no additional loss of function or range of motion after three repetitions.  Pain was noted on extension, but did not result in functional loss. There was mild tenderness to palpation on the posterior neck.  No guarding or muscle spasm was seen.  Muscle strength was normal in upper extremities bilaterally with no atrophy.  Sensation and reflexes were normal in both arms.  No radicular pain or numbness was reported but severe paresthesias were noted in both arms.  No other radiculopathic symptoms were found and the examiner characterized the Veteran's radicular symptoms as mild bilaterally.  No ankylosis, IVDS, or other neurologic abnormalities were found.  The examiner opined that the Veteran's cervical spine condition does not impact his ability to work.

The Veteran's surgical scars were also examined, none were found to be painful, unstable, with frequent loss of covering of skin over the scar, or resulting in elevation, depression, adherence to underlying tissue, abnormal pigmentation or texture or missing underlying soft tissue, gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar was noted to have no impact on the Veteran's ability to work. 

In a July 2017 correspondence, the Veteran indicated that his spine had not improved since his surgery and that he may need another.  

A.  Prior to December 29, 2015

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted prior to December 29, 2015.  Although the Veteran reported pain at times with forward flexion and right rotation, at no point was forward flexion measurably limited to 30 degrees nor was the combined range of motion measured to be limited to 170 degrees, even in consideration of such factors.  Moreover, no scoliosis, reversed lordosis, or abnormal kyphosis has been detected, and there is no IVDS.  While the Board notes that this interfered with the Veteran's sleep and some activities, the record does not suggest that a higher rating is warranted as the Veteran's symptomatology, to include his right upper extremity radiculopathy that has been wholly sensory during this period, has been described as chronic and stable prior to December 29, 2015.  

In October 2015, the Veteran reported left arm symptomatology beginning 6 months prior; however, he was examined 3 months prior where he reported no such symptoms and it was noted that his symptoms had been stable for years.  As such, it is unclear when the Veteran's left arm radiculopathy began.  However, it was not diagnosed, i.e., objectively demonstrated, prior to October 23, 2015 and there was no examination to assess the severity of the condition.  However, it was suggested at the time that the left arm had some muscle weakness resultant from the radiculopathy, which would intimate a moderate incomplete paralysis, with symptoms beyond merely sensory but not significantly impacting arm function.  Therefore the Board finds that a separate 30 percent rating, but no higher, is warranted for left upper extremity radiculopathy for the period from October 23, 2015, but no earlier, to December 29, 2015.  

B.  Since March 1, 2016 

Following the Veteran's December 2105 surgery and convalescence, he was assigned a 20 percent rating for his cervical spine disability.  Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted.  In this regard, the Veteran's cervical spine condition has not limited his forward flexion to 15 degrees or less and there is no indication of ankylosis.  The Veteran has not reported flare-ups or significant functional impacts from the condition and neither VA examiner has suggested such an impact.  As such, the criteria for a higher rating are not met.  

Likewise, the Veteran's bilateral upper extremity radiculopathy during this period does not satisfy the requirements for a higher rating in either arm.  While the radiculopathy has been productive of paresthesias and numbness bilaterally, the Veteran's strength, reflexes and sensation have improved and have been assessed as normal.  His numbness likewise has improved, even though the paresthesia seems to be more severe.  Nevertheless, the Veteran's symptomatology is wholly sensory, and does not result in significant functional impairment to the use of the arms.  Moreover, both VA examiners have characterized the Veteran's bilateral radiculopathy as mild.  Therefore, the criteria for a higher rating than 20 percent for radiculopathy of each upper extremity have not been met. 

Moreover, although the March 2016 VA examination report notes that the Veteran has IVDS, this finding is not reproduced elsewhere and the evidence of record does not indicate that the Veteran has disabling cervical disc pathology.  However, even if the Veteran has IVDS, the record does not indicate that he has been prescribed bedrest for this condition; therefore, a higher rating under Diagnostic Code 5243 would not be warranted.  Finally, while the Veteran reported bladder issues occurring before the surgery and having resolved since, no assessment of bowel or bladder problems due to his cervical disability or radiculopathy has been made.

Other Considerations

In making its determination in this case, the Board acknowledges the Veteran's belief that his PTSD, headache, and cervical spine symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to describe his observable symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms as to his disabilities, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disabilities are not warranted. 

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

In making its determinations herein, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7. 



ORDER

An initial rating in excess of 70 percent for PTSD, exclusive of the time period where a temporary total rating has been assigned, is denied.  

An initial rating in excess of 30 percent for headaches is denied. 

An initial rating in excess of 10 percent prior to December 29, 2015, and in excess of 20 percent from March 1, 2016, for cervical spine arthritis, status post cervical fusion, previously rated as cervical strain, is denied.

From October 23, 2015, but no earlier, to December 29, 2015, a separate 30 percent rating, but no higher, for radiculopathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In its previous remand, the Board ordered a new examination to assess the current severity of the Veteran's right shoulder tendonitis.  The examiner was directed to test the Veteran's range of motion actively and passively, and after repetitive use.  The examiner was also requested to address whether there is likely to be additional range of motion loss for the right shoulder during flare-ups or as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner was asked to describe the additional loss, in degrees, if possible.  

The Veteran underwent an examination in January 2017.  The examiner stated that he was unable to comment on whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time or with flare-ups, stating that such an opinion would require speculation.  The examiner did not indicate what additional information could have been provided or was needed to furnish the requested opinion. 

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently affirmed that, in order for an examination to comply with 38 C.F.R. § 4.40, the examiner must express an opinion regarding functional impairment and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Sharp, supra.  Further, the Court in Sharp notes that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has "considered all procurable and assembled data" and offered a basis for this conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects "the limitation of knowledge in the medical community at large," as opposed to a limitation of the individual examiner (lack of expertise, insufficient information, or unprocured testing).  Id.  Here, the basis for the conclusion as to an inability to render an opinion without resort to speculation is unclear, particularly in light of the VA Clinician's Guide, which instructs examiners to opine as to functional loss during a flare based on the Veteran's statements.  Id.  Thus, on remand, the Veteran should be afforded another VA examination addressing such matter.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine the current nature and severity of the Veteran's service-connected right shoulder disability.  All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review.

(A)  The examiner should identify the current nature and severity of the Veteran's right shoulder disability.  

(B) The examiner should record the range of motion of the both shoulders in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should explain why that is so.

(C)  If the Veteran endorses experiencing flare-ups of his shoulder disability or functional limitations caused by repetitive use, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

If the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  The examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.

If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(D) The examiner also should comment upon any functional impairment resulting from the Veteran's right shoulder disability.  

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


